Rodriguez v City Univ. of N.Y. (2020 NY Slip Op 00354)





Rodriguez v City Univ. of N.Y.


2020 NY Slip Op 00354


Decided on January 16, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 16, 2020

Friedman, J.P., Richter, Kern, Singh, JJ.


10792 121369

[*1] Marie J. Rodriguez, etc., Claimant-Appellant,
vCity University of New York, Defendant-Respondent.


Parker Waichman LLP, Port Washington (Jay L.T. Breakstone of counsel), for appellant.
Letitia James, Attorney General, New York (Steven C. Wu of counsel), for respondent.

Order, Court of Claims of the State of New York (Jeanette Rodriguez-Morick, J.), entered October 4, 2018, which granted defendant's motion to dismiss the claim for lack of proper service, unanimously affirmed, on the law and the facts, without costs.
Claimant's argument that by producing a receipt for a request for certified mail, return receipt requested, coupled with defendant's admission of receipt of a copy of the claim, she has proved service upon defendant in compliance with Court of Claims Act § 11, is unavailing. It is not enough for claimant simply to point to her receipt for mailing by certified mail, return receipt requested. Instead, claimant must prove not only that she attempted service by certified mail, return receipt requested, but that such service was actually completed (see 
Court of Claims Act § 11[a]; Govan v State of New York , 301 AD2d 757, 758 [3d Dept], lv denied  99 NY2d 510 [2003]). Claimant's submissions do not do this.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 16, 2020
CLERK